Citation Nr: 0031559	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased evaluation for HIV-related 
illness, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND


The veteran had active duty from June 1979 to August 1990.

This appeal arose from an April 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an increased evaluation 
for the service-connected HIV-related illness.  In May 1999, 
the RO denied service connection for migraine headaches, 
finding that the claim was not well grounded.  In October 
2000, the veteran testified at a personal hearing before a 
member of the Board of Veterans' Appeals (Board) sitting in 
St. Petersburg, Florida.


Service connection for migraine headaches

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the veteran had indicated at his personal hearing 
that a VA neurologist had suggested that his headaches could 
possibly be related to his service-connected HIV-related 
illness.  Therefore, it would appear that there is a 
reasonable possibility that there could be a relationship 
between his service-connected illness and his headaches.  
However, the Board finds that a complete VA examination 
addressing the connection between these two disorders would 
be helpful prior to a making a final determination of this 
appeal.


Increased evaluation for HIV-related illness

The veteran has also contended that his service-connected 
HIV-related illness is more disabling than the current 
disability evaluation would suggest.  He asserted that he 
suffers from daily diarrhea and vomiting.  He also noted that 
his T-cell count was very low.  Therefore, he believes that 
an increased disability evaluation is warranted.  

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant, the veteran indicated at his October 2000 
personal hearing that he was receiving treatment at the Miami 
VA Medical Center for his HIV-related illnesses.  The last 
outpatient treatment records date from 1994; no attempt was 
made to obtain more current treatment records. 

Moreover, it is noted that the veteran was last examined by 
VA in September 1998.  He has suggested that his condition 
has worsened since that time.  Despite this assertion, no 
attempt was made to re-examine him.  Such an examination 
would be helpful in determining the current degree of 
severity of his service-connected HIV-related illness.

Accordingly, this case is REMANDED for the following:


1.  As to the claim for service connection 
for migraine headaches, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  The RO should afford the veteran a 
complete VA neurological examination by a 
qualified physician.  After reviewing the 
entire claims file, to include the service 
medical records, the examiner should 
render an opinion as to whether it is at 
least as likely as not that his headaches, 
if diagnosed, are related to either the 
headaches noted in service or to his 
service-connected HIV-related illness.  A 
complete rationale for the opinions 
expressed must be provided.  The claims 
folder, to include any records obtained in 
conjunction with this remand, must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

3.  The RO should contact the Miami VA 
Medical Center and request copies of the 
veteran's treatment records pertaining to 
his HIV-related illness developed between 
January 1997 and the present.

4.  The RO should afford the veteran a 
complete VA examination, to include any 
specialist examinations deemed necessary, 
in order to fully assess the current 
nature and degree of severity of the 
service-connected HIV-related illness.  
Specifically, the examiner should indicate 
whether there are refractory 
constitutional symptoms, such as diarrhea 
and pathological weight loss or whether 
there have been opportunistic infections 
or neoplasms.  All indicated special 
studies deemed necessary should be 
conducted.  The claims folder, to include 
any records obtained in conjunction with 
this remand, must be made available to the 
examiner to review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
the claims file has been reviewed.  

5.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

6.  The RO must then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected HIV-
related illness.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 7 -


